11-2070-ag
         Johan v. Holder
                                                                                       BIA
                                                                               A097 150 220
                                                                                 Nelson, I.J.
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                         BARRINGTON D. PARKER,
 8                         RICHARD C. WESLEY,
 9                         SUSAN L. CARNEY,
10                              Circuit Judges.
11
12       ______________________________________
13
14       LUCYANA HAPPY JOHAN,
15                Petitioner,
16                                                              11-2070-ag
17                         v.                                   NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22
23       ______________________________________
24
25       FOR PETITIONER:                Aaron Shapiro, The Shapiro Law Firm,
26                                      LLC, New York, New York.
27
28       FOR RESPONDENT:                Tony West, Assistant Attorney
29                                      General; John Hogan, Senior
30                                      Litigation Counsel; Norah Ascoli
31                                      Schwarz, Senior Litigation Counsel,
 1                          Office of Immigration Litigation,
 2                          United States Department of Justice,
 3                          Washington, D.C.
 4       UPON DUE CONSIDERATION of this petition for review of a
 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.
 8       Petitioner Lucyana Happy Johan, a native and citizen of
 9   Indonesia, seeks review of an April 28, 2011, decision of

10   the BIA affirming the January 29, 2010, decision of
11   Immigration Judge (“IJ”) Barbara A. Nelson, denying Johan’s

12   application for asylum, withholding of removal and relief

13   under the Convention Against Torture (“CAT”).     In re Lucyana

14   Happy Johan, No. A097 150 220 (B.I.A. Apr. 28, 2011), aff’g,

15   No. A097 150 220 (Immig. Ct. N.Y. City Jan. 29, 2010).    We
16   assume the parties’ familiarity with the underlying facts
17   and procedural history of the case.

18       Under the circumstances of this case, we consider both

19   the IJ’s and the BIA’s opinions “for the sake of
20   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008).   The applicable standards of review are

22   well-established. See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng
23   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

24       In her brief, Johan does not argue that the agency
25   erred in finding that she could safely relocate within


                                   2
 1   Indonesia, and she has therefore abandoned any challenge to
 2   this finding.   See Yueqing Zhang v. Gonzales, 426 F.3d 540,
 3   541 n.1, 545 n.7 (2d Cir. 2005).      This alone provides a

 4   basis for denying the petition review as to Johan’s asylum
 5   and withholding of removal claims.       See 8 C.F.R.

 6   §§ 1208.13(b), 1208.16(b)(2); Steevenez v. Gonzales, 476
 7   F.3d 114, 117-18 (2d Cir. 2007) (“An alien's ability to
 8   relocate safely constitutes a ground, in and of itself, on

 9   which an IJ’s denial of withholding of removal may be

10   based”); Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006)
11   (“Asylum in the United States is not available to obviate

12   re-location to sanctuary in one's own country.”).       Moreover,

13   the agency did not err in determining that Johan failed to
14   establish a pattern or practice of persecution against

15   Chinese Christians in Indonesia.       See Santoso v. Holder, 580

16   F.3d 110, 112 (2d Cir. 2009).       In Santoso, we upheld a BIA
17   determination that no such pattern or practice of

18   persecution exists.   Id. at 112 (taking judicial notice of
19   the fact that “Indonesia is a nation state consisting of
20   approximately 6000 inhabited islands and that, in many

21   places, Roman Catholicism is predominant.”).
22       To the extent that Johan’s waiver of the agency’s

23   relocation finding is not also dispositive of her claim for
24   relief under the CAT, we find that the agency’s decision was

                                     3
 1   supported by substantial evidence, as Johan did not present
 2   any particularized evidence that it is more likely than not
 3   that she would be tortured in Indonesia.    See Mu Xiang Lin

 4   v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005)
 5   (rejecting CAT claim where petition relied on country

 6   reports and provided “no additional particularized evidence
 7   to support her claim”).
 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition
11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with
14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19
20
21




                                    4